YATES, Judge.
This case is here on appeal for the second time. For a summary of the facts in this case, see Culwell v. Culwell, 615 So.2d 631 (Ala.Civ.App.1992). In that first appeal, this court reversed the judgment and remanded the case for the trial court to apply the appropriate standard for modification of family support.
Based on our review of the record and the trial court’s order, we conclude that the trial court complied with our instructions on remand. This case is now due to be affirmed on the authority of Taylor v. Taylor, 418 So.2d 148 (Ala.Civ.App.1982), and Murphy v. Murphy, 470 So.2d 1297, 1299 (Ala.Civ.App.1985).
AFFIRMED.
ROBERTSON, P.J., and THIGPEN, J., concur.